Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20200126899 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Lee discloses a semiconductor package (Fig. 11) comprising: a first substrate (410) including a circuit pattern (401) and a dummy pattern (420) on an upper face of the first substrate, the dummy pattern not being electrically connected to the circuit pattern (“separated from…circuit patterns” [0005]), the first substrate including a solder resist layer (411) on the circuit pattern and the dummy pattern, the solder resist layer including a first opening (filled with 453) for exposing at least a part of the circuit pattern; a solder ball (453) in the first opening, the solder ball being electrically insulated from the dummy pattern by the solder resist layer; a second substrate (450) on the first substrate, the second substrate electrically connected to the first substrate by the solder ball, the second substrate being electrically insulated from the dummy pattern by the solder resist layer; and an underfill material layer (455) between the first substrate and the second substrate, the underfill material layer wrapping around the solder ball, wherein the underfill material layer extends along the solder resist layer and overlaps a first part of the dummy pattern (420 between reference lines B and C, see annotated Fig. 11 below) without overlapping a second part of the dummy pattern (420 between reference lines A and B), the first part of the dummy pattern and the second part of the dummy pattern are a contiguous part of the dummy pattern, the second substrate includes a first side wall (facing out of the page) extending in a first direction (left to right), a second side wall (left side wall) extending in a second direction (into the page) different from the first direction, and a corner at which the first side wall and the second side wall join (DR, similarly shown in Fig. 1), and the dummy pattern overlaps the corner (420 between reference lines C and D).
Illustrated below is a marked and annotated figure of Fig. 11 of Lee.

    PNG
    media_image1.png
    250
    408
    media_image1.png
    Greyscale

Regarding claim 6, Lee discloses a semiconductor package (Fig. 11), wherein the dummy pattern has a polygonal shape (“shape” [0006]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Lee.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 7, Lee discloses a semiconductor package (Fig. 11), wherein the second substrate further includes a third side wall (facing into the page) extending in the first direction and spaced apart from the first side wall in the second direction, the second substrate further includes a fourth side wall (right side wall) extending in the second direction and spaced apart from the second side wall in the first direction, the corner at which the first side wall and the second side wall join is a first corner, the fourth side wall and the first side wall join at a second corner, the second side wall and the third side wall join at a third corner, the third side wall and the fourth side wall join at a fourth corner, and the dummy pattern includes a first dummy pattern that overlaps the first corner (DR1, see annotated Fig. 1 below), a second dummy pattern that overlaps the second corner (DR2), and a third dummy pattern that overlaps the third corner (DR3).
Lee fails to expressly teach a fourth dummy pattern that overlaps the fourth corner.  However, regarding “a fourth dummy pattern that overlaps the fourth corner”, it would have been an obvious matter of design choice to adjust the shape of the dummy patterns to include a fourth dummy pattern that overlaps the fourth corner as taught by Lee (see, e.g., FIG. 1) who teaches dummy patterns overlapping corners and further teaches varying the placement of the dummy patterns as a design choice suitable for protecting the first substrate (“reducing deformation” [0032]). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed fourth dummy pattern was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Illustrated below is a marked and annotated figure of Fig. 1 of Lee.

    PNG
    media_image2.png
    360
    478
    media_image2.png
    Greyscale

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Shim (US 20180040549 A1).
The applied reference (Lee) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 4, Lee discloses a semiconductor package (Fig. 11) with a second substrate.  Although Lee fails to disclose the structural configuration within the second substrate, Lee clearly teaches the second substrate comprising a semiconductor chip.
Shim discloses a semiconductor chip in the same field of endeavor (Fig. 4B), the semiconductor chip further comprising: a first semiconductor chip (210) and a second semiconductor chip (220) on a second substrate (110), wherein the first semiconductor chip and the second semiconductor chip are different from each other (“logic”, “memory” [0072]) and connected to each other through the second substrate (through 330).  Substituting the semiconductor chip of Shim in place of the comparable known second substrate of Lee would arrive at the claimed chip and substrate configuration.  Doing so would have had predictable results because both the second substrate of Lee and semiconductor chip of Shim function the same as before as a semiconductor chip.  Shim provides a clear teaching to motivate one to modify the second substrate of Lee to incorporate the chip and substrate configuration of Shim in that it may provide a compact device of various function ([0003]).  Therefore, it would have been obvious to have a first semiconductor chip and a second semiconductor chip on the second substrate, wherein the first semiconductor chip and the second semiconductor chip are different from each other and connected to each other through the second substrate because it would provide a compact device with various function.
Illustrated below is Fig. 4B of Shim.

    PNG
    media_image3.png
    426
    666
    media_image3.png
    Greyscale

Regarding claim 5, Lee in view of Shim discloses a semiconductor package (Lee, Fig. 11), further comprising: a molding layer (460) on the second substrate, wherein the molding layer surrounds side faces of the first semiconductor chip and the second semiconductor chip (similarly 600 of Shim, Fig. 4B).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14, 18, 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claim 2 is the inclusion of the limitation a stiffener on the first substrate, wherein the stiffener surrounds a periphery of the second substrate, and in a thickness direction of the first substrate, the dummy pattern is not between the stiffener and the first substrate in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “stiffener” and “dummy pattern” spatial configuration in combination with all other limitations in claims 2 and 1.
The primary reason for the allowable subject matter of claims 12-14 is the inclusion of the limitation a stiffener on the first substrate, the stiffener surrounding a periphery of the second substrate; a first semiconductor chip on the second substrate; and a second semiconductor chip and a third semiconductor chip on the second substrate and arranged respectively at both sides of the first semiconductor chip in the first direction such that the first semiconductor chip is between the second semiconductor chip and the third semiconductor chip, wherein the first semiconductor chip, the second semiconductor chip, and the third semiconductor chip are electrically connected to each other through the second substrate in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “semiconductor chip” and “connected” in combination with all other limitations in claim 12.
The primary reason for the allowable subject matter of claims 18, 20 is the inclusion of the limitation a first semiconductor chip and a second semiconductor chip on the second substrate, the first semiconductor chip and the second semiconductor chip electrically connected to the second substrate through the second solder ball and electrically connected to each other through the wiring layer; and a stiffener on the first substrate, the stiffener spaced apart from the second substrate in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “semiconductor chip” and “connected” in combination with all other limitations in claim 18.
Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (page 14) that Jimarez and Bhagavat do not teach, suggest, or render obvious at least, for example, the feature of “the dummy pattern overlaps the corner” recited in amended claim 1.
Examiner’s reply:
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  More specifically, the combination of Jimarez and Bhagavat was not relied upon in the previous Office action.  Rather, Kim was relied upon in combination with Jimarez and Bhagavat to teach the limitation recited above.
Applicant argues:
Applicant argues (pages 14) that Jimarez, Bhagavat, and Kim do not teach, suggest, or render obvious at least, for example, the feature of “the underfill material layer extends along the solder resist layer and overlaps a first part of the dummy pattern without overlapping a second part of the dummy pattern, the first part of the dummy pattern and the second part of the dummy pattern are a contiguous part of the dummy pattern, the second substrate includes a first side wall extending in a first direction, a second side wall extending in a second direction different from the first direction, and a corner at which the first side wall and the second side wall join, and the dummy pattern overlaps the corner” recited in amended claim 1.  Applicant makes similar arguments for claim 12 with respect to the underfill and dummy pattern spatial configuration.
Examiner’s reply:
Applicant’s arguments with respect to claims 1, 12, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
Applicant argues (page 18) that the combination of Jimarez, Bhagavat, and Kim do not teach, suggest, or render obvious at least, for example, the features of “corner” and “overlap” in combination with “dummy pattern(s)…not electrically connected” recited in claims 1, 12, and 18.
Examiner’s reply:
The examiner does not find the argument persuasive and notes the right side of Jimarez, Fig. 11 showing a spatial configuration of dummy patterns 67 not being electrically connected with feature 41.  This spatial configuration appears to be capable of providing the feature “overlap”, though it is not expressly described.  However, Kim is relied upon to teach placement of dummy patterns overlapping corners.
Applicant argues:
Applicant argues (page 19) that the combination of Jimarez, Bhagavat, and Kim would render the device of Jimarez unsuitable for its intended purpose (i.e. opening connections between 41 and 40 of Fig. 12) and further argues there is no motivation to combine the references.
Examiner’s reply:
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817